5/7/2021               Case 7:19-cr-00497-NSR
                               Lev Tahor Leaders ChargedDocument       235-5Offenses
                                                         With Child Exploitation Filed| USAO-SDNY
                                                                                        05/07/21 | Department
                                                                                                    Page 1 ofofJustice
                                                                                                                3




       U.S. Attorneys » Southern District of New York » News » Press Releases

                                                               Department of Justice

                                                                 U.S. Attorney’s Office

                                                           Southern District of New York


       FOR IMMEDIATE RELEASE                                                                           Monday, April 19, 2021


            Lev Tahor Leaders Charged With Child Exploitation Offenses
        Leaders of Extremist Jewish Sect Charged with Participating in a Scheme to Kidnap 14-
             Year-Old Girl and Return Her to Sexual Relationship with Adult “Husband”

       Audrey Strauss, the United States Attorney for the Southern District of New York, and William F. Sweeney
       Jr., Assistant Director-in-Charge of the New York Office of the Federal Bureau of Investigation (“FBI”),
       announced new charges against NACHMAN HELBRANS, MAYER ROSNER, YAKOV WEINGARTEN,
       SHMIEL WEINGARTEN, and YOIL WEINGARTEN for conspiring to (1) transport a minor with intent to
       engage in criminal sexual activity, and (2) travel with intent to engage in illicit sexual conduct, in connection
       with the kidnapping of a 14-year-old girl (“Minor-1”) from New York to reunite her with her adult “husband”
       outside the United States for purposes of continuing their sexual relationship. The defendants, among other
       members of Lev Tahor, were previously charged with several other crimes related to the kidnapping of
       Minor-1 and her younger brother.

       U.S. Attorney Audrey Strauss stated: “As alleged, the defendants engaged in a brazen kidnapping of a
       minor girl in the middle of the night, taking her across the border to Mexico in order to reunite her with her
       adult ‘husband’ to continue their sexual relationship. These charges send a clear message that the sexual
       exploitation of children will not be tolerated.”

       FBI Assistant Director William F. Sweeney Jr. stated: “International borders will not stop the FBI from
       pursuing justice and enforcing violations of our laws, especially when you target children. The behavior
       alleged today is outrageous, and there is no justification for it whatsoever. We are grateful for the excellent
       cooperation from our partners in Mexico and Guatemala who helped us hold these leaders of Lev Tahor
       accountable for their behavior. Protecting innocent children should be a priority for all of society – it’s
       certainly one of ours. If you know of children who are being trafficked, please contact the FBI at 1-800-
       CALL-FBI or fbi.tips.gov.”

       According to the allegations contained in the Superseding Indictment, other court filings, and statements
       made during court proceedings:[1]

       NACHMAN HELBRANS, MAYER ROSNER, YAKOV WEINGARTEN, SHMIEL WEINGARTEN, and YOIL
       WEINGARTEN are U.S. citizens and senior leaders of Lev Tahor, an extremist Jewish sect previously based
       in New York and Canada, and currently based in Guatemala. HELBRANS became the leader of Lev Tahor
       in or about 2017. After HELBRANS and his leadership team took over, they seized tight control over the
https://www.justice.gov/usao-sdny/pr/lev-tahor-leaders-charged-child-exploitation-offenses                                      1/3
5/7/2021               Case 7:19-cr-00497-NSR
                               Lev Tahor Leaders ChargedDocument       235-5Offenses
                                                         With Child Exploitation Filed| USAO-SDNY
                                                                                        05/07/21 | Department
                                                                                                    Page 2 ofofJustice
                                                                                                                3
       group and embraced several extreme practices, including strict, invasive monitoring of members, frequent
       beatings, and forced marriages of minors to adult members. Children in Lev Tahor are often subject to
       physical, sexual, and emotional abuse.

       In or about 2017, HELBRANS arranged for his then-12-year-old niece, Minor-1, to be “married” to a then-18-
       year-old man, defendant JACOB ROSNER. They were religiously “married” the following year, when Minor-
       1 was 13 and JACOB ROSNER was 19, and immediately began a sexual relationship with the goal of
       procreation. They were never legally married. Lev Tahor leadership, including the defendants, required
       young brides to have sex with their husbands, to tell people outside Lev Tahor that they were not married, to
       pretend to be older, and to deliver babies inside their homes instead of at a hospital, partially to conceal from
       the public the mothers’ young ages.

       In or about October 2018, the mother of Minor-1 (who is also HELBRANS’s sister) determined that it was no
       longer safe for her children to remain in the Lev Tahor community in Guatemala. The mother escaped from
       the group’s compound and arrived in the United States in early November 2018. Also in November 2018, a
       Brooklyn family court granted her temporary custody of the children and prohibited the children’s father, a
       leader within Lev Tahor, from communicating with the children.

       After the mother fled and settled in New York with her children, the defendants devised a plan to return
       Minor-1, then 14 years old, to Guatemala and to her then-20-year-old “husband” so that they could resume
       their sexual relationship and procreate. In December 2018, they executed their plan, kidnapping Minor-1
       and her brother in the middle of the night from a home in New York and transporting them through various
       states and, eventually, to Mexico. During this time, Lev Tahor leadership was seeking asylum for the entire
       Lev Tahor community in the Islamic Republic of Iran.

       Following a three-week search involving scores of local, federal, and international law enforcement entities,
       Minor-1 and her brother were recovered in Mexico and returned to New York. On two additional occasions,
       in or about March 2019 and March 2021, members of Lev Tahor again tried to kidnap Minor-1 and her
       brother.

                                                                *             *              *

       NACHMAN HELBRANS, 39, of Guatemala, MAYER ROSNER, 44, of Guatemala, YAKOV WEINGARTEN,
       30, of Guatemala, SHMIEL WEINGARTEN, 25, of Guatemala, and YOIL WEINGARTEN, 32, of Guatemala,
       are charged with (1) conspiring to transport a minor with intent to engage in criminal sexual activity, which
       carries a mandatory minimum sentence of 10 years in prison and a maximum sentence of life in prison; and
       (2) conspiring to travel with intent to engage in illicit sexual conduct, which carries a maximum sentence of
       30 years in prison. The maximum potential sentences in this case are prescribed by Congress and are
       provided here for informational purposes only, as any sentencing of the defendants will be determined by the
       judge.

       The Superseding Indictment also includes charges that were previously brought against the defendants and
       other members of Lev Tahor. Specifically, it charges NACHMAN HELBRANS, MAYER ROSNER, YAKOV
       WEINGARTEN, SHMIEL WEINGARTEN, YOIL WEINGARTEN, MORDECHAY MALKA, 26, of Guatemala,
       ARON ROSNER, 47, of Brooklyn, New York, JACOB ROSNER, 21, of Guatemala, and MATITYAU MOSHE
       MALKA, 29, of Guatemala, with conspiring to kidnap, unlawfully use a means of identification, and enter by
       false pretenses the secure area of an airport, and charges three additional counts of international parental
       kidnapping.

       Ms. Strauss praised the outstanding work of the FBI, the New York State Police, the Sullivan County District
       Attorney’s Office, United States Customs and Border Protection, the Village of Spring Valley Police
       Department, and our law enforcement partners in Mexico and Guatemala.


https://www.justice.gov/usao-sdny/pr/lev-tahor-leaders-charged-child-exploitation-offenses                                 2/3
5/7/2021               Case 7:19-cr-00497-NSR
                               Lev Tahor Leaders ChargedDocument       235-5Offenses
                                                         With Child Exploitation Filed| USAO-SDNY
                                                                                        05/07/21 | Department
                                                                                                    Page 3 ofofJustice
                                                                                                                3
       This case is being handled by the Office’s White Plains Division. Assistant United States Attorneys Sam
       Adelsberg, Jamie Bagliebter, and Jim Ligtenberg are in charge of the prosecution.

       The charges contained in the Superseding Indictment are merely accusations, and the defendants are
       presumed innocent unless and until proven guilty.



       [1] As the introductory phrase signifies, the entirety of the text of the Superseding Indictment, and the
       description of the Superseding Indictment set forth herein, constitute only allegations, and every fact
       described should be treated as an allegation.


       Attachment(s):
       Download U.S. v. Nachman Helbrans S2 indictment (19-cr-497).pdf

       Topic(s):
       Project Safe Childhood

       Component(s):
       USAO - New York, Southern

       Contact:
       James Margolin, Nicholas Biase
       (212) 637-2600

       Press Release Number:
       21-090

                                                                                                            Updated April 19, 2021




https://www.justice.gov/usao-sdny/pr/lev-tahor-leaders-charged-child-exploitation-offenses                                           3/3
